                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                  5:17-cv-212-KDB
                              (5-13-cr-80-KDB-DSC-2)

WINCY JOSEPH,                       )
                                    )
            Petitioner,             )
                                    )
                v.                  )                               ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on the Order granting an evidentiary hearing on

Petitioner’s claim of ineffective assistance of counsel pursuant to 28 U.S.C. § 2255.

       IT IS THEREFORE ORDERED that the United States Marshal shall have the Petitioner,

WINCY JOSEPH (Reg. No. 29051-058), present at the U.S. District Court at 401 West Trade

Street, Charlotte, North Carolina forthwith but not later than Wednesday November 6, 2019 at

9:30 AM for a hearing on his § 2255 Motion to Vacate.

       The Clerk of Court is directed to certify copies of this Order to the Petitioner, counsel for

Petitioner, and the United States Attorney, and the United States Marshals Service.



                                          Signed: October 7, 2019
